ROWE, J.,
concurring in part and dissenting in part.
I concur in posing the question certified above, but dissent from the decision to compel the Clerk of Courts for Santa Rosa County to provide counsel for appellant a paper copy of the record on appeal. Appointed appellate counsel for an indigent defendant in a criminal appeal is entitled to a copy of the record without charge, and counsel for appellant has been provided such a copy. No rule, statute, or controlling case law requiring that the record be provided to counsel in paper form has been identified, and as the Clerk argues, the practice of providing a digital record is not inconsistent with the definition of “court records” in Florida Rule of Judicial Administration 2.430(a)(1).
The Public Defender points out that in order to properly discharge its obligation to provide its client with a copy of the record at the appropriate time, present circumstances generally require that the copy be in a paper format. While I am sympathetic to the Public Defender’s concern that it should not bear the expense of converting a digital record to a paper format, the majority acknowledges that nothing expressly precludes the Clerk from providing counsel a copy of the record that is in whole or in part in digital form, nor is there a provision of law requiring that the Clerk furnish counsel a paper copy. In the absence of such authority, I am of the view that the decision as to whether trial court clerks should be compelled to provide a paper copy of the record to counsel for an indigent criminal defendant is a matter that should be addressed by the Supreme Court. Accordingly, while I join in certifying this question to the Supreme Court for its consideration, I dissent from the granting of the Public Defender’s motion to compel.